Exhibit 10.2



 

--------------------------------------------------------------------------------


 


MERCEDES-BENZ AUTO RECEIVABLES TRUST 2012-1,
as Issuer,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Administrator,
 
DAIMLER RETAIL RECEIVABLES LLC,
as Depositor,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 

--------------------------------------------------------------------------------

 
ADMINISTRATION AGREEMENT
Dated as of September 1, 2012
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 


 


TABLE OF CONTENTS
 

   
Page
     
Section 1.01.
Capitalized Terms; Interpretive Provisions
1
Section 1.02.
Duties of the Administrator
2
Section 1.03.
Records
8
Section 1.04.
Compensation
8
Section 1.05.
Additional Information to be Furnished to the Issuer
8
Section 1.06.
Independence of the Administrator
8
Section 1.07.
No Joint Venture
8
Section 1.08.
Other Activities of Administrator
8
Section 1.09.
Term of Agreement; Resignation and Removal of Administrator
8
Section 1.10.
Action Upon Termination, Resignation or Removal
9
Section 1.11.
Notices
10
Section 1.12.
Amendments
10
Section 1.13.
Successors and Assigns
11
Section 1.14.
Governing Law
11
Section 1.15.
Table of Contents and Headings
11
Section 1.16.
Counterparts
11
Section 1.17.
Severability
11
Section 1.18.
Limitation of Liability of Owner Trustee and Indenture Trustee
12
Section 1.19.
Third-Party Beneficiary
12
Section 1.20.
 Successor Servicer and Administrator
12
Section 1.21.
Nonpetition Covenants
12



EXHIBITS
 
Exhibit A -
Form of Power of Attorney
A-1

 
 
i

--------------------------------------------------------------------------------

 
 
This ADMINISTRATION AGREEMENT, dated as of September 1, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MERCEDES-BENZ AUTO RECEIVABLES TRUST 2012-1, as issuer
(the “Issuer”), MERCEDES-BENZ FINANCIAL SERVICES USA LLC (“MBFS USA”), as
administrator (the “Administrator”), DAIMLER RETAIL RECEIVABLES LLC (“Daimler
Retail Receivables”), as depositor (the “Depositor”), and U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity but solely as trustee (the
“Indenture Trustee”).
 
WHEREAS, the Issuer was continued pursuant to an amended and restated trust
agreement, dated as of September 1, 2012 (the “Trust Agreement”), between the
Depositor and Wilmington Trust, National Association, as trustee (the “Owner
Trustee”);
 
WHEREAS, the Issuer is issuing 0.23000% Class A-1 Asset Backed Notes, 0.37%
Class A-2 Asset Backed Notes, 0.47% Class A-3 Asset Backed Notes and 0.61%
Class A-4 Asset Backed Notes (collectively, the “Notes”) pursuant to an
indenture, dated as of the date hereof (the “Indenture”), between the Issuer and
the Indenture Trustee;
 
WHEREAS, in connection with the issuance of the Notes and of certain beneficial
ownership interests in the Issuer, certain documents have been executed,
including (i) the Indenture, (ii) a sale and servicing agreement, dated as of
the date hereof (the “Sale and Servicing Agreement”), among the Issuer, the
Depositor, MBFS USA, as seller (the “Seller”) and as servicer (in such capacity,
the “Servicer”), and (iii) a receivables purchase agreement, dated as of the
date hereof (the “Receivables Purchase Agreement”), between the Seller and the
Depositor;
 
WHEREAS, pursuant to the Trust Agreement, the Sale and Servicing Agreement and
the Indenture, the Issuer and the Owner Trustee are required to perform certain
duties in connection with the (i) Notes and the collateral therefor pledged
pursuant to the Indenture (the “Collateral”) and (ii) beneficial ownership
interests in the Issuer;
 
WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the other Basic Documents as the Issuer and the
Owner Trustee may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.01.  Capitalized Terms; Interpretive Provisions.  Capitalized terms
used herein that are not otherwise defined shall have the meanings ascribed
thereto in Appendix A to the Sale and Servicing Agreement, which Appendix is
hereby incorporated into and made a part of this Agreement.  Appendix A also
contains rules as to usage applicable to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 1.02.  Duties of the Administrator.
 
(a)           The Administrator agrees to perform all its duties as
Administrator and, except as specifically excluded herein, agrees to perform all
the duties of the Issuer and the Owner Trustee under the Issuer Basic
Documents.  In addition, the Administrator shall consult with the Owner Trustee
regarding the duties of the Issuer or the Owner Trustee under the Issuer Basic
Documents.  The Administrator shall monitor the performance of the Issuer and
shall advise the Owner Trustee when action is necessary to comply with the
respective duties of the Issuer and the Owner Trustee under the Issuer Basic
Documents.  The Administrator shall prepare for execution by the Issuer, or
shall cause the preparation by other appropriate persons of, all such documents,
reports, notices, filings, instruments, certificates and opinions that it shall
be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Issuer Basic Documents.  In furtherance of the foregoing, the
Administrator shall take (or, in the case of the immediately preceding sentence,
cause to be taken) all appropriate action that the Issuer or the Owner Trustee
is required to take pursuant to the Indenture including such of the foregoing
actions as are required with respect to the following matters under the
Indenture (references are to Sections of the Indenture):
 
(i)      the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of Collateral
(Section 2.13);
 
(ii)     the duty to cause newly appointed Paying Agents, if any, to deliver to
the Indenture Trustee the instrument specified in the Indenture regarding funds
held in trust (Section 3.03);
 
(iii)    the direction to the Indenture Trustee to deposit monies with Paying
Agents, if any, other than the Indenture Trustee (Section 3.03);
 
(iv)    the obtaining and preservation of the Issuer’s qualifications to do
business in each jurisdiction where such qualification is or shall be necessary
to protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument or agreement included in the Trust Estate,
including all licenses required under the (A) Maryland Vehicle Sales Finance Act
and (B) Pennsylvania Motor Vehicle Sales Finance Act (Section 3.04);
 
(v)     the preparation of all supplements and amendments to the Indenture and
all financing statements, continuation statements, instruments of further
assurance and other instruments and the taking of such other action as are
necessary or advisable to protect the Trust Estate (Section 3.05);
 
(vi)    the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Trust Estate, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.06 and 3.09);
 
(vii)   the identification to the Indenture Trustee in an Officer’s Certificate
of a Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));
 
 
2

--------------------------------------------------------------------------------

 
(viii)  the preparation and delivery of written notice to the Indenture Trustee,
the Depositor and the Rating Agencies of each Servicer Termination Event and, if
such Servicer Termination Event arises from the failure of the Servicer to
perform any of its duties or obligations under the Sale and Servicing Agreement
with respect to the Receivables, the taking of all reasonable steps available to
remedy such failure (Section 3.07(d));
 
(ix)     the preparation and obtaining of documents and instruments required for
the conveyance or transfer by the Issuer of its properties or assets
(Section 3.10(b));
 
(x)      the duty to cause the Servicer to comply with the Sale and Servicing
Agreement (Section 3.12);
 
(xi)     the delivery of written notice to the Indenture Trustee and each Rating
Agency of each Event of Default under the Indenture and each default by the
Servicer, the Seller or the Depositor under the Sale and Servicing Agreement or
by the Seller or the Purchaser under the Receivables Purchase Agreement
(Section 3.17);
 
(xii)    the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.01);
 
(xiii)   the compliance with Section 5.04 of the Indenture with respect to the
sale of the Trust Estate if an Event of Default shall have occurred and be
continuing (Section 5.04);
 
(xiv)   the preparation and delivery of notice to Noteholders of the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee
(Section 6.08);
 
(xv)    the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);
 
(xvi)   the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);
 
(xvii)  the preparation and, after execution by the Issuer, the filing with the
Commission and the Indenture Trustee of documents required to be filed on a
periodic basis with, and summaries thereof as may be required by rules and
regulations prescribed by the Commission and the transmission of such summaries,
as necessary, to the Noteholders (Section 7.03);
 
(xviii) the opening of one or more accounts in the Indenture Trustee’s name,
established with the Indenture Trustee and the taking of all other actions
necessary with
 
 
3

--------------------------------------------------------------------------------

 
 
respect to investment and reinvestment of funds in such accounts (Sections 8.02
and 8.03);
 
(xix)    the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.04 and 8.05);
 
(xx)     the preparation of Issuer Requests, the obtaining of Opinions of
Counsel and the certification to the Indenture Trustee with respect to the
execution of supplemental indentures and the mailing to the Noteholders and the
Rating Agencies, as applicable, of notices with respect to such supplemental
indentures (Sections 9.01 and 9.02);
 
(xxi)    the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture
(Section 11.01(a));
 
(xxii)   the preparation and delivery of Officer’s Certificates and the
obtaining of Opinions of Counsel and Independent Certificates, if necessary, for
the release of property from the Lien of the Indenture (Section 11.01(b));
 
(xxiii)  the preparation and delivery of written notice to the Rating Agencies,
upon the failure of the Issuer, the Depositor or the Indenture Trustee to give
such notification, of the information required pursuant to the Indenture
(Section 11.04); and
 
(xxiv)  the recording of the Indenture, if applicable (Section 11.15).
 
(b)           The Administrator shall:
 
(i)      pay or cause the Servicer to pay to the Indenture Trustee from time to
time such compensation and fees for all services rendered by the Indenture
Trustee under the Indenture as have been agreed to in a separate fee schedule
between the Administrator and the Indenture Trustee (which compensation shall
not be limited by any Applicable Law in regard to the compensation of a trustee
of an express trust);
 
(ii)     except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Basic Documents (including the reasonable compensation,
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its willful misconduct,
negligence or bad faith;
 
(iii)    indemnify or cause the Servicer to indemnify, the Indenture Trustee
for, and hold it harmless, or cause the Servicer to hold it harmless, against,
any and all losses, liabilities or expenses, including attorneys’ fees, incurred
by it in connection with the administration of the Issuer and the performance of
its duties under the Indenture, except the Indenture Trustee will not be
indemnified for, or held harmless against, any loss,
 
 
4

--------------------------------------------------------------------------------

 
 
liability or expense incurred by it through its own willful misconduct,
negligence or bad faith;
 
(iv)    except as otherwise expressly provided in the third sentence of
Section 7.01 of the Trust Agreement, reimburse the Owner Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by the Owner Trustee in accordance with any provision of the Trust Agreement
(including reasonable compensation, expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its willful misconduct, negligence or bad faith of the Owner
Trustee;
 
(v)     indemnify the Owner Trustee and its agents, successors, assigns,
directors, officers and employees for, and hold them harmless against, any loss,
obligation, damage, tax, claim, suit, liability or expense incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of the transactions
contemplated by the Trust Agreement, including the reasonable costs and expenses
of defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties under the Trust
Agreement; and
 
(vi)    promptly appoint a successor Indenture Trustee pursuant to Section 6.08
of the Indenture, upon the Indenture Trustee’s resignation or removal, or if the
office of the Indenture Trustee becomes vacant for any other reason.
 
(c)           In addition to the duties set forth in Sections 1.02(a) and (b),
the Administrator shall (i) execute on behalf of the Issuer or the Owner Trustee
and (ii) perform such calculations and shall prepare or shall cause the
preparation by other appropriate Persons of all such documents, notices,
reports, filings, instruments, certificates and opinions that the Issuer or the
Owner Trustee are required to prepare, file or deliver pursuant to the Issuer
Basic Documents, and at the request of the Owner Trustee shall take all
appropriate action that the Issuer or the Owner Trustee are required to take
pursuant to the Issuer Basic Documents.  In furtherance thereof, the Owner
Trustee shall, on behalf of itself and of the Issuer, execute and deliver to the
Administrator and to each successor Administrator appointed pursuant to the
terms hereof, one or more powers of attorney substantially in the form of
Exhibit A, appointing the Administrator the attorney-in-fact of the Owner
Trustee and the Issuer for the purpose of executing on behalf of the Owner
Trustee and the Issuer all such documents, reports, filings, instruments,
certificates and opinions.  Subject to Section 1.06, and in accordance with the
directions of the Owner Trustee, the Administrator shall administer, perform or
supervise the performance of such other activities in connection with the
Collateral (including the Basic Documents) as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator.
 
(d)           Notwithstanding anything in this Agreement or the other Basic
Documents to the contrary, the Administrator shall be responsible for promptly
notifying the Owner Trustee in the event that any withholding tax is imposed on
the Issuer’s payments (or allocations of income) to a Certificateholder as
contemplated in Section 5.01(c) of the Trust Agreement.  Any such notice
 
 
5

--------------------------------------------------------------------------------

 
 
shall specify the amount of any withholding tax required to be withheld by the
Owner Trustee pursuant to such provision.
 
(e)           Notwithstanding anything in this Agreement or the other Basic
Documents to the contrary, the Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.04 of the
Trust Agreement with respect to, among other things, accounting and reports to
Certificateholders.
 
(f)           To the extent that any tax withholding is required, the
Administrator shall deliver to the Owner Trustee and the Indenture Trustee, on
or before October 15, 2012, a certificate of an Authorized Officer in form and
substance satisfactory to the Owner Trustee as to such tax withholding and the
procedures to be followed with respect thereto to comply with the requirements
of the Code.  The Administrator shall update such certificate if any additional
tax withholding is subsequently required or any previously required tax
withholding shall no longer be required.
 
(g)           The Administrator shall perform the duties of the Administrator
specified in Section 10.02 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement or any other Basic Document.
 
(h)           In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.
 
(i)           With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless within a reasonable time before the taking of such action, the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall not have withheld consent, which consent shall not be
unreasonably withheld or delayed, or provided an alternative direction.  For the
purpose of the preceding sentence, “non-ministerial matters” shall include:
 
(i)      the amendment of or any supplement to the Indenture;
 
(ii)     the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);
 
(iii)    the amendment, change or modification of the Basic Documents;
 
(iv)    the appointment of successor Note Registrars, successor Paying Agents
and successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or Successor Servicers, or the consent to the
assignment by the Note Registrar, any Paying Agent or Indenture Trustee of its
obligations under the Indenture;
 
 
6

--------------------------------------------------------------------------------

 
(v)     the appointment of successor Owner Trustees pursuant to the Trust
Agreement; and
 
(vi)    the removal of the Indenture Trustee.
 
(j)           Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (i) make any payments to
the Noteholders under the Basic Documents, (ii) take any other action that the
Issuer directs the Administrator not to take on its behalf or (iii) take any
other action which may be construed as having the effect of varying the
investment of the Securityholders.
 
(k)           The Administrator may enter into subservicing agreements with one
or more subservicers for the performance of all or part of the Administrator’s
duties hereunder.  References herein to actions taken or to be taken by the
Administrator include actions taken or to be taken by a subservicer on behalf of
the Administrator.  Each subservicing agreement will be upon such terms and
conditions as are not inconsistent with this Agreement and as the Administrator
and the subservicer have agreed.
 
(l)           If requested by the Depositor for purposes of compliance with its
reporting obligations under the Exchange Act, the Administrator will provide to
the Depositor and the Servicer on or before March 31 of each year beginning
March 31, 2013, the servicing criteria assessment required to be filed in
respect of the Issuer under the Exchange Act under Item 1122 of Regulation AB if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, are required to be filed in respect of the Issuer and shall
cause a firm of independent certified public accountants, who may also render
other services to the Administrator, the Servicer, the Seller or the Depositor,
to deliver to the Depositor and the Servicer the attestation report that would
be required to be filed in respect of the Issuer under the Exchange Act if
periodic reports under Section 15(d) of the Exchange Act, or any successor
provision thereto, were required to be filed in respect of the Issuer.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act, including CF Rules
of Construction that in the event that an overall opinion cannot be expressed,
such registered public accounting firm shall state in such report why it was
unable to express such an opinion.
 
The Administrator and the Depositor acknowledge and agree that the purpose of
this Section 1.02(l) is to facilitate compliance by the Depositor with the
provisions of Regulation AB and the related rules and regulations of the
Commission.  The Depositor shall not exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission under the
Securities Act and the Exchange Act.  The Administrator acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel or otherwise, and the Administrator agrees to comply with all reasonable
requests made by the Depositor in good faith for delivery of information and
shall deliver to the Depositor all information and certifications reasonably
required by the Depositor to comply with its Exchange Act reporting obligations,
including with respect to any of its predecessors or successors. The
 
 
7

--------------------------------------------------------------------------------

 
 
obligations of the Administrator to provide such information shall survive the
removal or termination of the Administrator as Administrator hereunder.
 
Section 1.03.  Records.  The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Depositor at any time during normal business hours, upon reasonable prior
notice.
 
Section 1.04.  Compensation.  As compensation for the performance of the
Administra­tor’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to a monthly
payment of compensation which shall be solely an obligation of the Servicer.
 
Section 1.05.  Additional Information to be Furnished to the Issuer.  The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer may reasonably request.
 
Section 1.06.  Independence of the Administrator.  For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder.  Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.
 
Section 1.07.  No Joint Venture.  Nothing contained in this Agreement shall
(i) constitute the Administrator and either the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.
 
Section 1.08.  Other Activities of Administrator.  Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other Person, even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.
 
Section 1.09.  Term of Agreement; Resignation and Removal of
Administrator.  This Agreement shall continue in force until the dissolution of
the Issuer, upon which event this Agreement shall automatically terminate.
 
(a)           Subject to Section 1.09(c), (i) the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days’ prior written
notice and (ii) the Issuer may remove the Administrator without cause by
providing the Administrator with at least 60 days’ prior written notice.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Subject to Section 1.09(c), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:
 
(i)      the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten days (or, if such default cannot be cured in such time, shall
not give within ten days such assurance of cure as shall be reasonably
satisfactory to the Issuer);
 
(ii)     the existence of any Proceeding or action, or the entry of a decree or
order for relief by a court or regulatory authority having jurisdiction over the
Administrator in an involuntary case under the federal bankruptcy laws, as now
or hereafter in effect, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Administrator or of any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Administrator and the continuance of any such action,
Proceeding, decree or order unstayed and, in the case of any such order or
decree, in effect for a period of 60 consecutive days; or
 
(iii)    the commencement by the Administrator of a voluntary case under the
federal bankruptcy laws, as now or hereafter in effect, or the consent by the
Administra­tor to the appointment of or taking of possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Administrator or of any substantial part of its property or the making by
the Administrator of an assignment for the benefit of creditors or the failure
by the Administrator generally to pay its debts as such debts become due or the
taking of corporate action by the Administrator in furtherance of any of the
foregoing.
 
The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within seven days after the occurrence of such event.
 
(c)           No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer and (ii) such successor Administrator shall have agreed
in writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder.  The appointment of any successor
Administrator shall be effective after providing prior written notice to each
Rating Agency with respect to the proposed appointment.
 
(d)           Subject to Section 1.09(c), the Administrator acknowledges that
upon the appointment of a Successor Servicer pursuant to the Sale and Servicing
Agreement, the Administrator shall immediately resign and such Successor
Servicer shall automatically become the Administrator under this Agreement.
 
Section 1.10.  Action Upon Termination, Resignation or Removal.  Promptly upon
the effective date of termination of this Agreement pursuant to the first
sentence of Section 1.09 or the resignation or removal of the Administrator
pursuant to Section 1.09(a), (b) or (c), respec­tively, the Administrator shall
be entitled to be paid all fees and reimbursable expenses accruing
 
 
9

--------------------------------------------------------------------------------

 
 
to it to the date of such termination, resignation or removal.  The
Administrator shall forthwith upon such termination pursuant to the first
sentence of Section 1.09 deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator.  In the
event of the resignation or removal of the Administrator pursuant to
Section 1.09(a), (b) or (c), respectively, the Administrator shall cooperate
with the Issuer and take all reasonable steps requested to assist the Issuer in
making an orderly transfer of the duties of the Administrator.
 
Section 1.11.  Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e-mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when notification of such
electronic posting is confirmed in accordance with clauses (ii)(b) through
(ii)(c) above.  Unless otherwise specified in this Agreement, any such notice,
request, demand, consent or other communication will be delivered or addressed,
in the case of (i) the Issuer or the Owner Trustee, at Mercedes-Benz Auto
Receivables Trust 2012-1, c/o Wilmington Trust, National Association, 1100 North
Market Street, Rodney Square North, Wilmington, Delaware  19890-1605, Attention:
Corporate Trust Administration (yhowell@wilmingtontrust.com), (ii) the
Administrator, at MBFS USA LLC, 36455 Corporate Drive, Farmington Hills,
Michigan  48331-3552, Attention: Steven C. Poling (steven.c.poling@daimler.com),
(iii) the Depositor, at Daimler Retail Receivables LLC, 36455 Corporate Drive,
Farmington Hills, Michigan  48331-3552, Attention: Michelle D. Spreitzer
(michelle.d.spreitzer@daimler.com), (iv) the Indenture Trustee, at the Corporate
Trust Office, Attention: Melissa Rosal (melissa.rosal@usbank.com) and (v) as to
each of the foregoing, at such other address as shall be designated by written
notice to the other parties.
 
Section 1.12.  Amendments.  This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the parties hereto, with the
written consent of the Owner Trustee but without the consent of the
Securityholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Securityholders; provided, that such amendment will
not, in the Opinion of Counsel satisfactory to the Indenture Trustee, materially
and adversely affect the interest of any Securityholder.  This Agreement may
also be amended by the parties hereto with the written consent of the
Noteholders evidencing at least 51% of the Note Balance of the Controlling Class
or, if the Notes have been paid in full, the Certificateholders evidencing at
least 51% of the aggregate Certificate Percentage Interest for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Securityholders; provided, however, that no such amendment may (i) increase or
reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on the Receivables or distributions that are required to
be made for the benefit of the Securityholders or (ii) reduce the percentage of
the Note Balance or of the Certificate Percentage Interest, the consent of the
Noteholders or the Certificateholders,
 
 
10

--------------------------------------------------------------------------------

 
 
respectively, of which is required for this amendment, in each case without the
consent of the Holders of all outstanding Securities adversely affected by the
amendment.
 
An amendment to this Agreement shall be deemed not to materially adversely
affect the interests of any Securityholder if the Person requesting such
amendment obtains and delivers to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel to that effect or, with respect to the Notes, by a letter
from each Rating Agency to the effect that the amendment would not result in a
qualification, downgrading or withdrawal of its then-current rating of any Class
of Notes.  Notwithstanding the foregoing, the Administrator may not amend this
Agreement without the consent of the Depositor, which consent shall not be
unreasonably withheld.
 
Section 1.13.  Successors and Assigns.  This Agreement may not be assigned by
the Administrator unless such assignment is previously consented to in writing
by the Issuer and the Owner Trustee, and subject to the satisfaction of the
Rating Agency Condition in respect thereof.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder.  Notwithstand­ing the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, that such successor organization
executes and delivers to the Issuer, the Owner Trustee and the Indenture Trustee
an agreement, in form and substance reasonably satisfactory to the Owner Trustee
and the Indenture Trustee, in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder.  Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.
 
Section 1.14.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
Section 1.15.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 1.16.  Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.
 
Section 1.17.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions and terms of this
Agreement and shall in no way affect the validity or enforceability of the other
covenants, agreements, provisions and terms of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
Section 1.18.  Limitation of Liability of Owner Trustee and Indenture Trustee.
 
(a)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by Wilmington Trust, National Association solely in
its capacity as Owner Trustee of, and on behalf of, the Issuer and in no event
shall the Owner Trustee in its individual capacity or any beneficial owner of
the Issuer have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder, as to all of which
recourse shall be had solely to the assets of the Issuer.  For all purposes of
this Agreement, in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles Six, Seven and Eight of the Trust
Agreement.
 
(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank solely in its capacity as Indenture
Trustee under the Indenture and in no event shall the Indenture Trustee in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.
 
Section 1.19.  Third-Party Beneficiary.  The Owner Trustee is a third-party
beneficiary to this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.
 
Section 1.20.  Successor Servicer and Administrator.  The Administrator shall
undertake, as promptly as possible after the giving of notice of termination to
the Servicer of the Servicer’s rights and powers pursuant to Section 7.02 of the
Sale and Servicing Agreement, to enforce the provisions of such Section 7.02
with respect to the appointment of a successor Servicer.  Such successor
Servicer shall, upon compliance with the second to last sentence of Section 7.02
of the Sale and Servicing Agreement, become the successor Administrator
hereunder; provided, however, that if the Indenture Trustee shall become such
successor Administrator, the Indenture Trustee shall not be required to perform
any obligations or duties or conduct any activities as successor Administrator
that would be prohibited by law and not within the banking and trust powers of
the Indenture Trustee.  In such event, the Indenture Trustee may appoint a
sub-administrator to perform such obligations and duties. Any transfer of
servicing pursuant to Section 7.02 of the Sale and Servicing Agreement and
related succession as Administrator hereunder shall not constitute an assumption
by the related successor Administrator of any liability of the related outgoing
Administrator arising out of any breach by such outgoing Administrator of such
outgoing Administrator’s duties hereunder prior to such transfer.
 
Section 1.21.  Nonpetition Covenants.
 
(a)           Each of the Depositor, the Administrator, the Owner Trustee and
the Indenture Trustee covenants and agrees that it will not at any time
institute against, or join any Person in instituting against, the Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings,
or other Proceedings under any Insolvency Law in connection with any obligations
relating to any of the Basic Documents and agrees that it will not cooperate
with or encourage others to file a bankruptcy petition against the Issuer during
the same period.
 
 
12

--------------------------------------------------------------------------------

 
(b)           Each of the Issuer, the Administrator, the Owner Trustee and the
Indenture Trustee covenants and agrees that it will not at any time institute
against, or join any Person in instituting against, the Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings,
or other Proceedings under any Insolvency Law in connection with any obligations
relating to any of the Basic Documents and agrees that it will not cooperate
with or encourage others to file a bankruptcy petition against the Depositor
during the same period.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, as of the day
and year first above written.
 

 
MERCEDES-BENZ AUTO RECEIVABLES
TRUST 2012-1, as Issuer
           
By:
WILMINGTON TRUST, NATIONAL
ASSOCIATION
not in its individual capacity but solely as
Owner Trustee
         
 
By:
        Name        Title           

 

 
DAIMLER RETAIL RECEIVABLES LLC,
as Depositor
                         
 
By:
       
Name:
     
Title:
           
By:
       
Name:
     
Title:
 

 

 
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Indenture Trustee
                         
 
By:
        Name:       Title:          

 
 
 
Administration Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Administrator
                         
 
By:
       
Name:
     
Title:
           
By:
       
Name:
     
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Administration Agreement
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
POWER OF ATTORNEY PURSUANT TO
SECTION 1.02(c) OF ADMINISTRATION AGREEMENT
 
KNOW ALL MEN BY THESE PRESENTS, that Wilmington Trust, National Association a
national banking association, not in its individual capacity but solely as Owner
Trustee of Mercedes-Benz Auto Receivables Trust 2012-1, a Delaware statutory
trust (the “Issuer”), as grantor (in such capacity, the “Grantor”), does hereby
appoint MBFS USA LLC, a Delaware limited liability company (“MBFS USA”), as
grantee (the “Grantee”), as its attorney-in-fact with full power of substitution
and hereby authorizes and empowers the Grantee, in the name of and on behalf of
the Grantor or the Issuer, to take the following actions from time to time with
respect to the duties of MBFS USA, as administrator (in such capacity, the
“Administrator”) under the administration agreement, dated as of September 1,
2012 (the “Administration Agreement”), among the Issuer, the Administrator,
Daimler Retail Receivables LLC (“Daimler Retail Receivables”) and U.S. Bank
National Association, for the purpose of executing on behalf of the Grantor or
the Issuer all such documents, reports, filings, instruments, certificates and
opinions required pursuant to the Basic Documents.
 
The Grantee is hereby empowered to do any and all lawful acts necessary or
desirable to effect the performance of its duties as Administrator under the
Administration Agreement and the Grantor hereby ratifies and confirms any and
all lawful acts the Grantee shall undertake pursuant to and in conformity with
this Power of Attorney.
 
This Power of Attorney is revocable in whole or in part as to the powers herein
granted upon notice by the Grantor.  If not earlier revoked, this Power of
Attorney shall expire completely or, if so indicated, in part, upon the earlier
of the (i) termination of the amended and restated trust agreement, dated as of
September 1, 2012 (the “Trust Agreement”), between Daimler Retail Receivables,
as depositor, and Wilmington Trust, National Association, as owner trustee, or
(ii) termination of the Administration Agreement.  Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in the
Trust Agreement or, if not defined therein, in the Administration Agreement, as
the case may be.
 
This Power of Attorney shall be created under and governed and construed under
the internal laws of the State of New York.
 
The Grantor executes this Power of Attorney with the intent to be legally bound
hereby, and with the intent that such execution shall have the full dignity
afforded by the accompanying witnessing and notarization and all lesser dignity
resulting from the absence of such witnessing and notarization or any
combination thereof.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
Dated this ______ day of September, 2012.
 
[Seal]
WILMINGTON TRUST, NATIONAL
ASSOCIATION,
not in its individual capacity but solely as Owner
Trustee of Mercedes-Benz Auto Receivables Trust
2012-1
         
 
By:
        Name:       Title:          

 
 
 
Signed and delivered in the presence of:
 
 
_____________________________________
 
Address: _____________________________



 
[Unofficial Witness]
 
 
 
 
 
 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------